 FRANKLIN EQUIPMENT CO., INC.643Franklin Equipment Company,Inc.andLaborers'District Council of Virginia,Production and Main-tenance Employees,Local Union 1138 affiliatedwithLaborers'International Union of North Ameri-ca, AFL-CIO. Case 5-CA-5138Upon the entire record, and from my observation of thewitnesses, I make the following:FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYDecember 20, 1972DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDKENNEDYOn September 17, 1971, Trial Examiner Thomas A.Ricci issued the attached Decision in this proceeding.Thereafter,Respondent filed exceptions and a sup-porting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbrief and has decided to affirm the Trial Examiner'srulings, findings, and conclusions and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thatthe Respondent, Franklin Equipment Company, Inc.,Franklin, Virginia, its officers, agents, successors andassigns, shall take the action set forth in the TrialExaminer's recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASETHOMAS A. Ricci, Trial Examiner: A hearing in theabove-entitledproceedingwas held before the dulydesignated Trial Examiner on July 27, 1971, at Franklin,Virginia,on complaint of the General Counsel againstFranklin Equipment Company, Inc., herein called theRespondent, or the Company. The charge was filed onApril 15, 1971, and the complaint issued on June 17. Theissue of the case is whether the evidence suffices to provethe complaint allegation that the Respondent refused tobargainwithLaborers'DistrictCouncil of Virginia,Production and Maintenance Employees' Local Union1138, affiliatedwith Laborers' InternationalUnion ofNorth America, AFL-CIO. Briefs were filed after the closeof the hearing by the General Counsel and the Respondent.IAs alleged in the complaint and admitted in the answer, I find that allproduction and maintenance employees employed by the Respondent at itsFranklin, Virginia, plant, including service department employees, partsdepartment employees, inventory, filing and warranty clerks, but excludingThe Respondent, a State of Virginia corporation, has aplant in, Franklin, Virginia, where it is engaged in themanufacture of logging equipment. From this plant theRespondent receives goods valued in excess of $50,000 andshipsmerchandise valued in excess of $50,000 directly topoints outside the State of Virginia. The complaint alleges,the Respondent admits, and I find that the Respondent isengaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDI find that the Union is a labor organization within themeaning of Section 2(5) of "the Act.III.THE UNFAIR LABOR PRACTICESA.TheIssue PresentedThis is a refusal-to-bargain case. The Union was certifiedby the Board as exclusive representative of the Respon-dent's production and maintenance employees on March19, 1970, and the parties thereafter met a number of timesin regular negotiating sessions.' At a last meeting onJanuary 11, 1971, they reached complete agreement on allsubstantive terms of a collective-bargaining contract anddecided the Union's attorney would prepare the appropri-ate draft and forward it to the Company for approval andsignature.The contract was mailed out by the Union'sattorney on February 2. It was followed by five letters tothe Company's principal negotiator during the next 60days, each inviting, and importuning the Respondent'srepresentative to respond, to have the contract signed, to atleast communicate with the Union. Throughout Februaryand March there was only one communication from theCompany to the Union. On March 2 its lawyer telephonedto say he was arranging to meet his clients, would call again,and intended to arrange a meeting for March 8. He didnothing about this and never called back. On April 5 hewrote, saying cryptically the document he had received.2months earlier was "in no way final. "With the Union stillpressing, on the 12th of April the Company wrote therecould be no meeting until at least after April 21. On thatsame day, April 12, some of the employees filed a uniondecertification petition with the Board. Four days later theRespondent withdrew recognition from the Union on theground it doubted its majority status.The complaint alleges that from February 2 andthereafter the Respondent literally refused to bargain withthe employees' majority representative and thereby violatedSection 8(a)(5) of the Act. In pertinent part, the Act reads:"It shall be an unfair labor practice for an employer . . . torefuse to bargain collectively with the representative of hisprofessional employees, office clerical employees, guards and supervisors asdefined in the Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Sec 9(b) of the Act194 NLRB No. 110 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees," and defines bargaining as including the"mutual obligation ... to meet at reasonable times andconfer in good faith ...." It is also alleged that theRespondent violated Section 8(a)(5)' by its refusal to signthe collective-bargaming agreement fully negotiated andagreed upon. SeeHeinz v. N.L.R.B.,311 U.S. 514.The Respondent justifies its delay in responding to therepeated requests from the Union on the general groundthat certain officials of the Company were busy elsewhere,but primarily on the specific ground that its lawyer had toomuch to do for his other clients during the period of almost2-1/2 months. The Respondent also denies there had beenagreementon a contract and therefore contends there wasnothing tosign at all.There is no significant evidentiary dispute as to the trulypertinent facts upon which the complaint rests. These go tothe factual questions: (1) What is it that was agreed uponbetween the parties on January 11, 1971, and (2) whatdemands for meeting did the Union make thereafter andwhat did the Respondent do in response.B.Agreement on January 11, 1971By January 11, 1971, there had, taken place upwards of 10bargainingsessions.InNovember of 1970 AugustusAnninos, a lawyer, had taken over as principal spokesmanfor the Union in place of another lawyer in his firm who atthe time left for other employment. He testified as to whattook place on the 11th and also on January 5, thepenultimate meeting. Robert Moss, the lawyer, who did thebargaining for the Company throughout together withcompany officers, and who also represented the Respon-dent at the hearing, spokeas solewitness for the defense,but offered no testimony at all about the January 5 and 1 Imeetings.Anninos' testimony therefore stands completelyuncontradicted on the record.He said that on January 5, in the presence of two unionofficers who accompanied him and two company officialswho were also in attendance, he recapped what had gone onbefore toassureall parties understood one another. "I said,`Now, we agree on wages, we agree on the classifications,we agree onvacation pay, we agree on everything that wewere in dispute.' He [Moss I said, `That is correct, but youdon't have a contract because we never agreed to acheckoff.' I said, `Now, just to be sure,' and I repeated it. Isaid, `Now, the only thing that keeps us from signing anagreementwith the Company is the fact that you will notagree toa checkoff, is that correct?' He says, 'That's right' Isaid, `Well,Mr. Moss, you have an agreement,' and Ireached my hand out to shake his, `because the Unionwaives-the Union waives checkoff.'Anninos also testified that at an earlier meeting theCompany had left it for the Union to decide what theduration of the contract would be, and that at this point onJanuary 5-after it had been agreed all substantive matterswere at rest-a question arose over the term. The Unionasked a 1-year agreement, but the Company was uncertain.Itwas decided the parties would meet again on the 11th inAnninos' office.When the parties assembled there 1 weeklaterthe Company, pursuant to a request made in theinterval, presented certain written data about the employeecomplement and plant rules. These were received inevidence without objection as General Counsel's Exhibit 5;they consist of: a listing of all employees together withhiringdates, classification and current wages, writtencompany policies and practices concerning such matters asvacation rights,insurance benefits, retirement profit-shar-ing plan, work hours, timeclock procedures, rules ofpersonal conduct and such things, and, postednoticespertaining to absenteeism, shift hours and National Guardduty privileges. Anninos said that after the Union agentshad looked over these papers and found them in order, itwas agreed they would become part of the agreement,incorporatedin some fashioninto the contract itself-"tobe attached to theagreement."With this, still according toAnninos, it was also agreed he would draw up the contract,incorporate all that had been decided, and send it to Moss.To record the final understanding Anninos dictated thearrangement to his secretary, in everybody's presence. Hethen asked had he stated it all correctly, and both Moss andMr.Owen, the company vice president, said it was.Anninos sent the draft to Moss on February 2, with acovering letter that mentioned three items he had added tothe agreement.The typewritten contract Anninos sent Moss that daywas received in evidence as General Counsel's Exhibit 4; itis23 pages long and covers virtually all the substantiveconditions ordinarily found in collective-bargaining agree-ments, includingmanagement right clauses, grievanceprocedure, steward privileges, seniority, hours of work, jobclassifications, a complete and very detailed schedule ofwagerates, holidays, vacations, health and welfare, leave ofabsence, profit sharing, and other such matters.Iffouritems,or phrases, added to this documentalthough not agreed upon in advance-three mentioned byAnninos in his letter of February 2 and discussed by bothlawyers at the hearing, and one brought up by Moss as awitnessand not disputed by Anninos-be held in abeyancefor later consideration here, it must be found that thecomprehensivewritten agreement sent tothe Respondentfor itssignaturein fact represents a fully negotiated andagreed upon contract. As stated above, Moss, the onlywitness for the defense, denied none of Anninos' testimonyabout the January 5 and11meetings,showing clearly thatall issueshad been resolved by them. Moss had the contractformany months before the hearing, and despite the facthis principal defense rests upon assertion this was not theagreed-upon contract, he pointed to nothing but the fouritems mentioned. Indeed,it isclear every clause, howeverminute, did conform with the understanding of the parties,forMoss was able to say at precisely what word a certainparagraph was supposed to end, but did not becauseAnninos. had addeda singlewsentenceat that point. I findthat the contract received by the Respondent on February4, 1971, except for the fouritems,had been fully negotiatedand agreed upon. This is what is received as GeneralCounsel's Exhibit 4. The parties had also agreed that whatis here received as General Counsel's Exhibit 5, consistingof a number of printed or typewritten sheets, would becomepart of their agreement, whether physically attached to thecontract or incorporated by reference. FRANKLIN EQUIPMENT CO., INC.645C.Bargaining Requests,- Company RefusalWhat theRespondent,or its agent,did in response tounion requests for meetings or signature on the contract isfactually clear and not disputed. All that Moss did at thehearing was press his, or the Respondent's, explanations ofwhy the Respondent acted as it did. A purpose willnevertheless be served by setting but the correspondenceitself, for a more detailed picture will serve to shed light onthe perhaps more important question whether the Respon-dent should be ordered to sign the contract as negotiated.With the contract draft-General Counsel's Exhibit4-went the following letter from Lawyer Anninos toLawyer Moss.February 2, 1971Enclosed is a copy of the proposed agreement as wediscussed.The changes that probably were not discussedbetween us are as follows:1.In Article XII at the end of paragraph B, we haveadded the last sentence.2.In Article XIX there has been inserted at thebottom of Page 21 the last sentence.3.Article XXIPlease let us hear from you as soon as you have had achange to review the agreement with your clients.cc: R. E. Owens [The Company Vice President]Next letter:February 16, 1971Iwould like to hear from you at your earliestconvenience concerning when we can meet to sign thecontract.cc: R. E. OwensAgain:February 26, 1971Please let me hear from you concerning the executionof the agreement reached between Franklin EquipmentCompany and the Union.Anninos also testified he telephoned Moss' office, wasreferred to a out-of-town hotel where Moss was staying, leftword for him to call back,but did not succeed in speakingwith him.Finally, onMarch 2 Moss telephoned Anninos, said hewas meeting with his clients on the 4th, and would arrangefor a meeting withthe Unionthe following week, March 8sometime.Moss never did this, and his only explanation atthe hearing was that"unfortunately"the company officialshe wanted to consult were not "all"there when he visitedthe plant in Franklin, and thereafter his interest in otherclientsmade it impossible for him to "coordinate"with thisone client before April, 1.Left hanging by Moss' phone call on March 2, Anninospressed with another letter to the lawyer.March 18, 1971I have been put in a very embarrassing position sinceI have notified Mr. Radford that you were meeting withyourclients two weeks ago.Please let me hear fromyou promptlyas to when wecan meet to sign the contract.Again, Anninos to Moss:March 31, 1971Unlesswe meet to sign the agreement reachedbetween the parties hereto within the next seven (7)days,we will have no other choice but to file an unfairlabor practice charge with the appropriate governmen-tal agency.We sincerelyhope that we will not have to do so aftermany, manymonths of conferring in an effort to reachthe agreement.Iwould appreciate your callingme on Monday, April5th, so thatwe may agree on a time.cc:Mr.Robert E. OwensOn April5Moss for the first time claimed the contractdraft was improper:Letter from Moss to Anninos:April 5, 1971The documentyou sent me is in no way final. Isuggestwe schedule an early meeting for furthernegotiations.Although put out bythis late suggestion that bargainingmust begin all over again,Anninos nevertheless asked for ameeting:April 6, 1971I don't know how to interpret your letterof April 5,1971.However,we will give it one lasttry and,in thisconnection,please be advised that I am available tomeet withyou andyour clients in my officeon April 13,in theafternoonof April 14, April 15,in the afternoonof April 19.Moss continued to put offMoss to Anninos:April 12, 1971any possible meeting;letterIn reply to your letter of April 6, 1971,1 shall be ingrievance sessions and negotiation`meetings throughApril 21st.Please suggest some date subsequent to thatin which we may meet.It was on April12 that employeesof the Company filedan election request with the Board to unseat the Union asbargaining agent.Such petitions must besupported by therequisite signatures of employees, usually some form ofpetition.Moss saidhe knew of such a petition"in April."He must had known about it beforethe 12th;and he musthad learned of its existence from the company officials, forMoss' office is in Richmond,perhaps 100 miles fromFranklin.Apparently,therewas enough "coordination"between lawyerand client for this purpose.Moss' next letter to the Union cameon April 16,withdrawing recognition.Analysis and ConclusionI find that the Respondent refused to meet with theUnion,and to bargain, on request,as the statute requires,and thereby violated Section 8(a)(5) of the Act. The mainthrust of the defense is that the lawyerwas too busy with hisother office work to do the bargaining for the Company. Itisnot a defense available to an employer that its chosenrepresentative had no time available to discharge this-onestatutory duty.InsulationFabricators, Inc., 144NLRB 1325,enfd.388 F.2d 1002 (C.A. 4). The duty to bargain restsupon the employer and not upon its agent,and the Boardhas long held that an employer may not divest itself of thelegal obligation by shifting the responsibility to its agent.SeeVillageRambler Sales,Inc.,174 NLRB No. 43. Nocharge of wrong doing has been leveled at the lawyer; he is 646DECISIONSOF NATIONALLABOR RELATIONS BOARDneither a respondent nor a party. "The right of employeesto engage in collective bargaining cannot await the personalconvenience of any particular representative, whether hiredby employer or labor organization."Woody Pontiac Sales,Inc.,174 NLRB No. 81.Even assuming, contrary to the fact, that there was aseriousdeparture between whatever had been agreed uponand the contract draft received from Ammnos, this factwould not excuse the Respondent's refusal even to respondto the repeated requests for some kind of meeting. Anninos'letters did ask the Company to sign, but they also, after awhile, requested that the parties meet and talk aboutwhatever might be in the Company's mind. Moss knew,when he received the contract, that there were somechanges. The accompanying letter told him so, and headmitted reading the document and seeing for himself. Itwill not do for an employer, 2 months later, to interposesuch a belated contention between itself and so long adeliberate failure to communicate with the bargainingagent at all. There is no reason for doubting Moss' wordthat he had nothing to do with the decertification petitionamong the employees, and there is no evidence proving theCompany was responsible for its creation. But Moss said hedid know of the Board's 1-year certification rule, RayBrooks v. N.L.R. B.,348 U.S. 96, and therefore the suspicionthat the long delay was in fact occasioned by at least thehope of such an eventuality is not entirely unwarranted. Inview of its refusal to bargain with the Union as the statutedictates, the Respondent must be ordered to bargain nowon request.Inhiscontractdraft-GeneralCounsel'sExhibit4-Anninos added 4 items which had not been specificallyagreed upon. They are as follows:1.ArticleXII contains three paragraphs respectingvacation privileges. At the end of one paragraph Anninosadded: "The employeragreesto pay the vacation pay whenthe vacation begins." On reading the documents given himon January 11 by the Company concerning existingconditions at the plant, Annmos first learned that withrespect to National Guard duty the Company pays for suchabsences in advance, and he therefore thought it reasonableto suggest like advance payments for vacations. Thequestion precisely had not arisen during the bargainingsessions.2.ArticleXIX of the contract sets out a detailedunderstanding about the Profit Sharing Plan the Companyhad been making available to the employees. At the end oftheArticleAnninos added the following clause: "TheCompany agrees to keep this profit sharing plan, asdescribed in the attached `Exhibit A,' in full force andeffect."3.During the negotiations the parties had talked aboutcertain employees who were in laid off status. They couldnot agree as to what recall rights, if any such employeeswould have. In his draft Anninos added an article XXI: "Itisspecificallyunderstood between the parties to thisAgreement that all laid off employees who were laid off bythe Company for economic reasons between March 19,1970 and the date of the signing of this Agreement shallhave their rights interpreted as construed by the NationalLaborRelations Board insofar as recall back to theCompany for employment is concerned."4.A last change added by Anninos, never mentioned byanyone before the hearing,is a clauseproviding "the partiesshall initiate negotiation no later than fifty (50) days priorto the anniversary date."These are the "changes" in the overall settlement thatmoved Moss to tell the Union, in his letter of April 5, thatthe contract was "in no way final," and to, contend, at thehearing, that Anninos' draft "put us [Company and Union Iright back where we would've been in the bargainingsessions." In the total circumstances shown on this record,itmust be held that all four of the language changestogether did not amount to such deviations from thesettlement reached as to warrant saying there was nocontract ready to be signed. This conclusion rests in partupon what the insertions in fact provide and in part uponthe Respondent's indicated indifference to them.Vacations had been agreed upon in detail, but nothinghad been said as to when payment for vacation time wouldbe made. The plant rules which the Company placed inAnninos' hands on January 11 stated that if a man chose touse his vacation time to do National Guard duty, he wouldbe paid for the vacation in advance. For Anninos to addthat 'advance payment would also be made for regularvacation was the minutest of details indeed. The profit-sharing plan had also been discussed and agreed upon, withexpress provision that the amount of contributions to bemade would be in "such amount as the Board of Directorsshall deem advisable." When Anninos added that the planshould not be changed during the contract year he addednothing significant to theagreement.Clearly, the Companywould still be free to add no more than the directors saw fit,possibly even nothing, throughout the year. Moreover, anychange the Company might make during the life of thecontract would be a violation of the Statute in any event,for an employer is not free, without bargaining with themajority representative, to alter agreed-upon conditions ofemployment unilaterally.Fibreboard Paper Products v.N.L.R.B.,379 U.S. 203. Again, therefore, while the insertedphrase spoke of a matter not mentioned during thebargaining, it can hardly be called a contract proposal suchas could possibly justify the contention that all matters werethereby reopened for consideration anew.As to the idea that laid-off employees would be free toturn to the Labor Board for vindication of any real orfancied statutory rights, this too was no more thanrestatement of what they already were privileged to do,contract or no contract. Certainly the employer has a rightto insist there be no such language in the collective-bargaining agreement it signs. It is quite another matter tosay the Union was thereby proposing something ofsubstance that bore such a relationship to the economicelements of the agreement as to require relative reappraisalof all subjects so as to weigh each and every one against allothers.Of greater significance in this case is the fact Mosshimself did not consider these insertions matters of realmoment. Had they truly altered the substance of thesettlement he admitted on January 11 to have beenfinalized, he would for the least quickly so have advised FRANKLIN EQUIPMENT CO., INC.Anninos. Moss admitted he noticed the changes when hereceived the draft. And when, a month later, he didtelephone the Union's lawyer, it was only to hold him offwith a promise to gather his clients the following week. Nomention then of the necessity for discussing substantivematters with the Union. It was only on April 5, when, it isfair to infer, the decertification petition had become areality, that he first questioned the finality of the draft. Buteven at that late date he still made no reference to the itemsAnninos himself had pinpointed in his letter 2 monthsearlier.And finally, that Moss strained at the hearing toelevate these miniscule matters to major importance, isstrongly indicated by his testimony about a fifth allegedchange he accused Anninos of making in his draftagreement. Moss testified the draft contained "a great dealof verbiage which was sent out in the personnel book whichIhad agreed to incorporate by a reference. I found thatcounsel had taken this and put it in the contract." He wasspeaking about a portion of the plant rules which he himselfhad given the Union for the purpose of making them in oneway or another part of the agreement. In the end it was notclear how Moss wanted the personnel rules to be part of thecontract, by physical stapling, by word reference, or what.This is hardly the sort of good faith approach to collectivebargaining dictated by the statute.Iam satisfied the Respondent well knew the Union'sdraft received in the mail correctly reflected the agreementreached.Anninos' suggestion, in his covering letter ofFebruary 2, that the Company "review the agreement,"referred to the phraseology used, the usual courtesy owed toanother lawyer, and Moss so understood it. I find theRespondent refused to sign the agreement, in completereversal of its commitment, and thereby violated Section8(a)(5) of the Act.On April 12, 1971, a decertification petition was filed bysome of the employees in the bargaining unit, and on April16 the Respondent wrote to the Union advising thatbecause the decertification petition had been filed, theRespondent had "good reason to doubt" the Union'smajority representative status.Thiswas unequivocalannouncement of intention no longer to recognize theUnion as bargaining agent or to negotiate with it in anymanner thereafter. I find that by such withdrawal ofrecognition the Respondent violated Section 8(a)(5) of theAct. The literal refusal to meet on request had been goingon for 2 months, and the refusal to sign the agreed-uponcontract had already occurred. In the circumstances, thefact that employees thereafter filed a decertificationpetition cannot serve either as objective ground for areasonable doubt, or as justification for a deliberate refusalto bargain.Brooks v. N.L.R.B,348 U.S. 96;United StatesGypsum Co.,157 NLRB 652;Franks Brothers v. N.L.R.B.,321 U.S. 702.IV.THE REMEDYAn adequate remedy for the unfair labor practicescommitted requires restoration of thestatus quo.TheZGeneral Asbestos & Rubber,183 NLRB No. 273 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, thefindings, conclusions, recommendations, and Recommended Order herein647Respondent must therefore be ordered to recognize theUnion as exclusive representative of its production andmaintenance employees and to bargain with it on requestwith respect to whatever matters normally arise in thecollective-bargaining relationship. The Respondent mustalso be ordered to sign the contract agreed upon on January11, 197 1, with effective date February 4, 1971, This meanssigning and being bound by the document received inevidence as General Counsel's Exhibit 4, after deletion ofthe following four phrases detailed and discussed above: (1)the last sentence in paragraph B of article XII; (2) the lastsentence in article XIX; (3) article XXI; and (4) the phrasein articleXXII: "Thereupon, the parties shall initiatenegotiations no later than fifty (50) days prior to theanniversary date." As to the employee status data and plantrules, consisting precisely of what was received as GeneralCounsel's Exhibit 5, they shall be made part of the contractby physical attachment and incorporation by wordreference.A no less important element of the appropriateremedy shall be that the Respondent must retroactivelymake whole all of the employees included in the bargainingunit for any economic benefits they would have enjoyedunder the terms of the contract from February 4, 1971, on.2Exact effectuation of this aspect of the order is left to thecompliance stage of this proceeding.The unfair labor practices found are of such a nature asto require an order that the Respondent be enjoined fromhereafter violating the proscriptions of the Act in any othermanner.CONCLUSIONS OF LAW1.The Respondent and the Union are, respectively,employer and labor organization within the meaning of theAct.2.The Union is, and has at all material times hereinbeen the exclusive majority representative of all employeesin the production and maintenance unit at the Respon-dent's Franklin, Virginia, plant.3.By refusing, on February 2, 1971 and thereafter, tomeet with the Union upon request, by refusing to executethe collective-bargaining agreement negotiated with theUnion effective for the term of 1 year, and by withdrawingrecognition from the Union on April 16, 1971, theRespondent has refused to bargain collectively with theUnion as the collective-bargaining representative of itsemployees in the aforesaid unit, and has interfered with,restrained, and coerced its employees in the exercise ofrights guaranteed to them by Section 7 of the Act, andthereby engaged in and is engaging in unfair labor practicesproscribed by Section 8(a)(5) and (1) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices proscribed by Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of lawand the entire record and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: 3shall, as provided in Sec. 102 48 of the Rules and Regulations, be adoptedby the Board and become its findings,conclusions,and order,and allobjections thereto shall be deemed waived for all purposes. 648DECISIONSOF NATIONALLABOR RELATIONS BOARDORDERThe Respondent,Franklin Equipment Corporation, Inc.,Franklin,Virginia,itsofficers,agents, successors, andassigns, shall:1.Cease and desist from:(a)Failing and refusing, upon request,tomeet andbargainwithLaborers'DistrictCouncil of Virginia,Production and Maintenance Employees'Local Union1138, affiliatedwith Laborers'InternationalUnion ofNorth America, AFL-CIO.(b) Failing and refusing,upon request,to sign and giveeffect retroactivelytoFebruary 4, 1971,the agreementreached with the Union.(c) In any other manner interfering with,restraining, orcoercing employees in the exercise of their rights to self-organization,to form,join,or assist labor organizations, tobargain collectively through representatives of their ownchoosing,and to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid orprotection,or to refrain from any and all such activities.2.Takethe following affirmative action which isnecessary to effectuate the policies of the Act:(a)Upon request bargain collectively with the Union asthe exclusive representative of the employees in theappropriate unit with respect to rates of pay, wages, hoursof work and other terms and conditions of employment.(b)Upon request,sign the collective-bargaining agree-ment fully negotiated and agreed upon on January 11,1971, in the manner set forth in the section herein entitled"The Remedy."(c)Make whole all employeesfor anyloss suffered byreason of its failure to sign and comply with the aforesaidagreementon February 4, 1971,retroactive to that date.(d) Post at its plant in Franklin,Virginia, copies of theattached notice marked"Appendix." 4Copies of the notice,on forms provided by the Regional Director for Region 5,after being duly signedby anauthorized representative ofthe Respondent,shall beposted byit immediately uponreceipt thereof,and be maintainedby it for60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be takenby theRespondent toinsure that said notices are not altered,defaced,or coveredby any othermaterial.(e)Notify theRegional Director for Region 5, in writing,within20 daysfrom the date of the receipt of this Decision,what steps the Respondent has takento complyherewith.54 In the event that the Board's Order is enforced by a judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an'Order of the National Labor Relations Board "5 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read:"Notify the Regional Director for Region 5, in writing, within 20 days fromthe date of this Order, what steps the Respondent has taken to complyherewith "APPENDIXNOTICE TO EMPLOYEESPOSTED BYORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a full trial in which both sides had the opportunity topresent their evidence the National Labor Relations Boardhas found that we, Franklin Equipment Company, Inc.,violated the National Labor Relations Act, and ordered usto post this notice. We therefore notify you that:WE WILL NOT refuse to meet and to bargain withLaborers' District Council of Virginia, Production andMaintenance Employees' Local Union 1138, affiliatedwith Laborers' International Union of North America,AFL-CIO, as the exclusive bargaining representative ofthe following employees:All production and maintenance employees in ourFranklin, Virginia plant, including service depart-ment employees, parts department employees,inventory, filing and warranty clerks, but exclud-ing professional employees, office clerical em-ployees, guards and,supervisors as defined in theAct.WE WILL NOT refuse to sign and execute anycollective-bargaining agreement fully negotiated andagreed upon with this Union.WE WILL, upon request, sign and execute thecollectivebargaining agreement fully negotiated be-tween us and this Union on January 11, 1971.WE WILL make whole all employees in the unitdescribed above for any loss suffered by reason of ourfailure tosignand comply with the aforesaid agreementon February 4, 1971, retroactive to that date.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of theirright to self-organization, to form, join, or assist' anylabor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or torefrain from any and all such activities.FRANKLIN EQUIPMENTCOMPANY, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisionsmay be directed to the Board's Office,Federal Building, Room 1019, Charles Center, Baltimore,Maryland 21201, Telephone 301-962-2822.